Title: From Thomas Jefferson to Robley Dunglison, 21 June 1825
From: Jefferson, Thomas
To: Dunglison, Robley


Dear Sir
Monticello
June 21. 25.
I am quite at a loss how to write to Dr Greenhow. I have examined his whole correspondence and do not find that he has spoken of an injection shewing the vessels of the head, ready to be sent. I inclose you his last letter and must await your advice what to call for from him. you will observe that he has probably given orders for the Plaister Cranium to be sent on from Philadelphia. altho he premises that every thing must wait for the winter, he speaks of several things which can be readily had. I do not therefore understand him so as to be able to write until I have your advice. Accept my friendly salutations.Th: Jefferson